UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                 No. 06-1354



BRENDA D.    LEWIS,    M.A.S.,   J.D.;   WILLIAM   L.
FLOWERS,

                                               Plaintiffs - Appellants,

            versus


MICROSOFT CORPORATION, a Delaware Corporation,

                                                    Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (5:05-cv-00343-H)


Submitted:    March 9, 2007                    Decided:   March 29, 2007


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brenda D. Lewis, William L. Flowers, Appellants Pro Se. Richard L.
Farley, Christopher Allen Hicks, KATTEN, MUCHIN & ROSENMAN, LLP,
Charlotte, North Carolina; Timothy L. Boller, William O. Ferron,
Jr., SEED INTELLECTUAL PROPERTY LAW GROUP, PLLC, Seattle,
Washington, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Brenda D. Lewis, M.A.S., J.D., and William L. Flowers,

Jr.,   appeal   the   district   court’s   order    granting    Microsoft

Corporation’s motions for summary judgment and to dismiss, and

denying relief in their civil action in which they alleged various

claims concerning trademark infringement.          We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.           Lewis v. Microsoft

Corp., No. 5:05-cv-00343-H (E.D.N.C. Jan. 23, 2006).           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                 - 2 -